Section 31 of the Civil Service Law has been quoted and in part italicized, supra. For our purpose it is necessary to consider only the portion italicized, reading "which suspension shall be made in the inverse order of original appointment in the service." The "service" was the civil service, competitive class. When the petitioner entered it there were two divisions, defined in subdivisions 4 and 5 of section 2 of the Civil Service Law as follows: *Page 472 
"4. The `state service' shall include all such offices and positions in the service of the state or of any of its civil divisions except a city.
"5. The `city service' shall include such positions in the service of any city."
The following table shows the dates of appointment of and work rendered by the three persons involved:
  Employee         Date of Employment         Position
Agnes Eagan        May 17, 1926           Graphotype Operator,
                   (original)             State Dept. Taxation
                                           Finance, Motor
                                          Vehicle Bureau
Agnes Eagan        June 28, 1928          File Clerk
                   (promotion)            Same Bureau
Agnes Eagan        October 1, 1929        Messenger and
                   (transfer)             Clerk in office
                                          of Clerk of County
                                          of Queens
Minnie Daly        August 16, 1927        Clerk in office of
                   (original)             Clerk of County of
                                          Queens
Americo Serra      May 19, 1928           Clerk in office of
                   (original)             Clerk of County of
                                          Queens.

Thus down to April 9, 1938, petitioner had approximately twelve years of "state service;" Minnie Daly approximately eleven years and Americo Serra approximately ten years.
Clearly had there been any necessary suspension prior to that date the petitioner would have been the last of the three to be suspended or the first to be restored to service.
The petitioner had so acted up to that time that all her service was "state service." So was the service of Daly and Serra. The petitioner had undoubtedly been led to believe by the statute then in force that she was losing no rights by the transfer which she had made and in that it is conceded that she was correct. She had entered a service, our civil service, which offered security and incentive to *Page 473 
advancement whether by promotion or transfer and she had been promoted and transferred in "state service" under legislative enactments.
In 1938 the Legislature (L. 1938, ch. 603) amended section 2 of the Civil Service Law, effective April 9, 1938, by making three instead of two classes in the civil service as follows:
"4. The `state service' shall include all such offices and positions in the service of the state.
"5. The `city service' shall include such positions in the service of any city.
"6. The service of a `civil division' shall include all such offices and positions in any other subdivision of the state."
It will be noted that the Legislature used the word "shall" in each of those subdivisions. No provision of the act (Ch. 603,supra) made any provision for retrospective effect and it is well settled that unless a statute provides clearly and expressly for a retroactive application the statute will be construed as prospective only. (Jacobus v. Colgate, [CARDOZO, J.] 217 N.Y. 235,240; Orinoco Realty Co. v. Bandler, [HISCOCK, Ch. J.]233 N.Y. 24.) In Jacobus v. Colgate, supra) we said: "The general rule is that statutes are to be construed as prospective only (27 Halsbury's Laws of England, p. 159). It takes a clear expression of the legislative purpose to justify a retroactive application (Isola v. Weber, 147 N.Y. 329; O'Reilly v.Utah, N.  C. Stage Co., 87 Hun, 406, 412; Matter ofProtestant Episcopal Pub. School, 58 Barb. 161; United States
v. Heth, 3 Cranch, 399, 413.)"
In Orinoco Realty Co. v. Bandler (supra) we said: "It is the general rule that statutes dealing with other matters thanthose of mere procedure will not be interpreted as retroactive unless such intent of the legislature clearly appears from their terms (Jacobus v. Colgate, 217 N.Y. 235; Union Pacific R.R.Co. v. Laramie Stock Yards Co., 231 U.S. 190); and we search the statute under review in vain for any language which fairly indicates the purpose of the *Page 474 
legislature to adopt retroactive legislation. There are special reasons why the legislature may have hesitated to do this and why, on the other hand, if it did intend to do it it should have given very clear indication of such purpose" (pp. 28, 29). (Italics supplied.)
The rule is well stated in Endlich on the Interpretation of Statutes as follows, at page 367: "It is chiefly where the enactment would prejudicially affect vested rights, or the legal character of past transactions, that the rule in question prevails. Every statute, it has been said, which takes away or impairs vested rights acquired under existing laws, or creates a new obligation, or imposes a new duty, or attaches a newdisability in respect of transactions or considerations alreadypast, must be presumed, out of respect to the legislature, to be intended not to have a retrospective operation."
This, of course, should especially be the case where a continuance in a civil service position depends upon seniority status. In the absence of an expression of legislative intent we should not say that the Legislature intended that in a reclassification of the civil services the statute should be applied retroactively with the result that whatever hardship is produced shall necessarily fall on the older in the service and thus upon those least able to bear it.
Yet that is what we are doing. Turning again to the table,supra, we are holding that the service of petitioner from October 1, 1929, was not "state service," although the applicable statute said it was. We are going back into the "state service" of petitioner for a period of nearly nine years to say that it was "civil division" service although that service was not separately created as a division of service until April 9, 1938. If the Legislature intended such a concededly unfortunate result, it would have said so clearly and expressly.
We must distinguish between "employment" and "service." We made that clear in Matter of Miller v. State (RIPPEY, J.) (279 N.Y. 74 at p. 79), when we said: "The term `state service' as variously used in the State *Page 475 
Civil Service Law covers all employees rendering public service, whether they are in the employ of the State or whether they are in the employ of some one of the civil divisions of the State, other than cities. It was not intended to cover and does not embrace within its meaning the employees of the State alone."
The order of the Appellate Division should be affirmed with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH and DESMOND, JJ., concur with LEWIS, J.; CONWAY, J., dissents in opinion in which RIPPEY, J., concurs.
Ordered accordingly.